If there be anything in the record presenting objection to any testimony claimed to be in the nature of a confession, we have been unable to find it after diligent search in the light afforded us by the motion for rehearing. Appellant asked four special charges, all of which were given save the one requesting a peremptory instruction of not guilty. He has nine bills of exception, only one of which refers in any way to the actions or words of the accused under circumstances in which he might be deemed under arrest, and this bill, after its recital of the facts objected to, states the objection as follows:
"Which testimony was objected to by the defendant, at the time it was offered, upon the following grounds, to-wit:
`As being incompetent, irrelevant and immaterial, highly prejudicial, has nothing to do with the count in the indictment for which the defendant was being tried, to-wit: transporting whisky, as to which way he went after he was arrested, or whether he went on his own accord or not.'"
This manifests no objection to anything on the ground that appellant was under arrest and unwarned, nor is there aught in the facts stated in said bill from which this court could infer that appellant was then under arrest. Questions of procedure during a trial, raised only in the motion for new trial, and not supported by a bill of exceptions taken at the time of trial, would not ordinarily present *Page 90 
the questions in such manner as to call for the consideration of this court.
Appellant's motion for rehearing is overruled.
Overruled.